Citation Nr: 1138565	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  08-23 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of cold injury to the left ear. 

2.  Entitlement to service connection for degenerative joint disease of the lumbar spine, claimed as secondary to service-connected disabilities of bilateral flat feet, cold weather injury of the right foot, hallux valgus, and to chondromalacia patella of right and left knees.  

3.  Entitlement to service connection for major depressive disorder, chronic, to include as secondary to service-connected orthopedic disabilities.  

4.  Entitlement to at total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by	Colin E. Kemmerly, Attorney

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1988 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of June 2006, March 2007, and June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2006, the RO reopened a claim for service connection for residuals of cold injury to the left ear and denied service connection.  Notwithstanding the RO's action, the Board must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board concludes that the Veteran has not been prejudiced by the RO's adjudicating the claim on its merits because in so doing, the RO accorded this claim more consideration than was warranted.  Cf. Edenfield v. Brown, 8 Vet. App. 384 (1995).  Furthermore, the Veteran has been apprised of what was required to establish his claims of entitlement to service connection, as well as the requirement that new and material evidence be submitted.

The Veteran presented testimony before the undersigned Acting Veterans Law Judge at the RO in April 2011.  A transcript of that hearing is associated with the claims file.  

The issues of entitlement to service connection for degenerative joint disease of the lumbar spine, major depressive disorder, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  A claim for service connection for residuals of cold injury to the left ear was denied in November 1990, and the Veteran did not appeal.

2.  Evidence received since November 1990 is duplicative of evidence already of record and does not raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The November 1990 rating decision denying service connection for residuals of cold injury to the left ear is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Evidence received since November 1990 is not new and material to the issue of service connection for residuals of cold injury to the left ear.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The RO provided the appellant complete pre-adjudication notice by letters dated in March 2006.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  As discussed below, the claim for service connection for residuals of a cold injury to the left ear is not being reopened; therefore, the adequacy of the VA examination provided is moot.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).  
All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

New and Material Evidence to Reopen a Claim for Cold Injury, Left Ear

The Veteran's original claim for service connection for residuals of a cold injury of the left ear was denied by a rating decision in November 1990, because there was no evidence of a current ear disability.  He did not appeal, and the decision became final at the end of the statutory time limit.  38 U.S.C.A. § 7105; 38 C.F.R. §20.1103.  Consequently, the claim can only be reopened if new and material evidence has been submitted since the last prior final decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Evidence is "new" if it was not of record at the time of the last prior final denial of the claim.  It is "material" if, by itself or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence relevant to the claim for service connection for residuals of a cold injury which was of record at the time of the November 1990 decision consisted of the Veteran's service treatment records and reports of VA examinations dated in March, April, June, and August 1990.  The claim was denied because, although service treatment records indicated that the Veteran had been treated for frostbite of his left ear in service, he did not have a left ear disability at the time of his claim.  

Relevant evidence that has been associated with the claims folder since the November 1990 rating decision includes VA outpatient treatment records dated between January 2005 and July 2010, a May 2006 VA examination of residuals of cold injury which does not identify an ear disability, records of a Social Security Administration (SSA) disability determination, written statements from the Veteran and his family members, and the Veteran's testimony in April 2011.  

After carefully reviewing the relevant evidence, the Board concludes that the Veteran's claim for service connection for residuals of a cold injury to the left ear cannot be reopened.  New and material evidence in this case would be evidence indicating that he currently has a left ear disability associated with the cold injury he suffered in service.  No left ear disability was diagnosed on examination in May 2006, and nothing in the records suggest that the Veteran currently has a left ear disability arising from a cold injury in service.  Thus, while the medical evidence is new, it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  Accordingly, the claim for service connection for residuals of a cold injury of the left ear cannot be reopened.  


ORDER

New and material evidence sufficient to reopen a claim for service connection for residuals of cold injury of the left ear has not been received, and the claim is not reopened.  


REMAND

A review of the record discloses the need for further development.  The Veteran is seeking service connection for a back disability, which he contends arises from his service connected disabilities of the feet and knees.  He was afforded a VA examination for his back in May 2006, in which spondylolisthesis at L5-S1 was diagnosed.  The examiner opined that the Veteran's back disability is not related to his knee and foot disorder, but he provided no rationale for this opinion.  A medical opinion that contains only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the VA examination provided is inadequate.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one."  Barr v. Nicholson, 21Vet. App. 303, 311 (2007).  As such, a remand is warranted in order for the RO to schedule the Veteran for another VA examination.

The Veteran is also seeking service connection for a psychiatric disorder, which he contends is a result of pain associated with his service-connected disabilities.  He was afforded a VA mental health evaluation in May 2008, in which the examiner concluded that he meets the criteria for major depressive disorder secondary to chronic pain issues "beginning in the military."  She stated that it is less likely than not that the Veteran's depression is a result of "only" his service-connected injuries.  This opinion is inadequate because it assumes an incorrect standard for the establishment of secondary service connection.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  This includes any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disability as set forth in 38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, while the Veteran's depression may be primarily caused by nonservice-connected disorders, secondary service connection is not precluded if the depression is increased or aggravated by his service-connected disabilities.  On remand, the examiner should be asked to clarify her opinion.  

Finally, the Veteran is seeking a TDIU, as he contends that he is unable to maintain gainful employment due to his service-connected disabilities.  During a VA examination he July 2006, the examiner concluded that the Veteran is unable to perform any physical labor due mainly to his inability to ambulate without a cane, which is a consequence of service-connected and non-service connected disabilities.  The TDIU claim is therefore inextricably intertwined with the claim for service connection for a back disability.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Hence, a remand of this matter is warranted, as well.

In addition, the examiner opined that the Veteran "would be able to function at no more than the sedentary level due solely to his service-connected knee and foot problems."  Subsequently, the Veteran submitted a letter from his VA Vocational Rehabilitation counselor which stated that "it is not feasible to expect [the Veteran] to be able to obtain or maintain employment."  On remand, the RO should also consider entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).

Accordingly, the claim is remanded for the following actions:

1. Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the claimed back disorder.  The claims file must be made available to the examiner for review prior to the examination.  The examiner should conduct a thorough examination of the Veteran's spine and provide a diagnosis for any pathology found, including orthopedic and neurologic symptoms.  Based on the examination and review of the record, the examiner should state whether it is  at least as likely as not (i.e., probability of 50 percent), that any currently diagnosed spine disorder is causally related to any service-connected disability.    

A complete rationale should be provided for any opinion expressed.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative.

2. Return the claims file to the VA examiner who evaluated the Veteran in May 2008, with instructions to review the record and explain her opinion that the Veteran's depressive disorder is not "solely" due to his service-connected disabilities.  The examiner should be informed of the criteria for establishing secondary service connection.  A complete rationale should be provided for any opinion expressed.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative.

If the examiner is unavailable, the Veteran should be afforded another psychiatric examination.  

3. After completion of the foregoing, schedule the Veteran for a VA medical examination to address the effects of his service-connected disabilities on his capacity to obtain and hold employment.  The examiner must be provided with the Veteran's claims file for review.  The Veteran's service-connected disabilities should be identified for the examiner.

After examining the Veteran and reviewing the claims file, the examiner should express an opinion as to whether it is at least as likely as not that the Veteran is unable to obtain or retain employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any non-service- connected disorders.

The examiner should explain the reasons for the conclusions reached. 

4. After completion of the examination, if the Veteran fails to meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(b) and there is evidence that the service-connected disabilities preclude gainful employment, the AMC/RO should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b). 

5. Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issues on appeal.  If any claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


